 1   SEYFARTH SHAW LLP
     Kristina M. Launey (SBN 221335)
 2   klauney@seyfarth.com
     400 Capitol Mall, Suite 2350
 3   Sacramento, California 95814-4428
     Telephone: (916) 448-0159
 4   Facsimile: (916) 558-4839
 5   SEYFARTH SHAW LLP
     Myra B. Villamor (SBN 232912)
 6   mvillamor@seyfarth.com
     2029 Century Park East, Suite 3500
 7   Los Angeles, California 90067-3021
     Telephone: (310) 277-7200
 8   Facsimile: (310) 201-5219
 9   Attorneys for Defendant
     STARBUCKS CORPORATION
10

11

12                               UNITED STATES DISTRICT COURT
13                          EASTERN DISTRICT OF CALIFORNIA
14

15   LUIS VILLEGAS,                               Case No. 1:18-CV-00274-SKO
16                  Plaintiff,                    JOINT REQUEST AND
                                                  STIPULATION AND ORDER
17        v.                                      REGARDING SETTLEMENT
                                                  CONFERENCE DEADLINES AND
18   KC PROP, LLC, a California Limited           DISCOVERY STAY
     Liability Company; STARBUCKS
19   CORPORATION, a Washington                    Date Action Filed: February 23, 2018
     Corporation; and DOES 1-10,
20                                                Settlement Conf.: February 14, 2019
                    Defendants.                   Pretrial Conf.:   August 14, 2019
21                                                Trial:            October 8, 2019
22

23

24

25

26
27

28


     JOINT REQUEST AND STIPULATION AND ORDER RE. SETTLEMENT CONFERENCE AND DISCOVERY STAY
 1           Plaintiff Luis Villegas (“Plaintiff”) and Defendant Starbucks Corporation
 2   (“Defendant”), by and through their respective counsel of record, hereby agree to the
 3   following:
 4           WHEREAS, Plaintiff alleged in his Complaint that there are two specific barriers
 5   to his access in violation of Title III of the Americans with Disabilities Act (“ADA”) and
 6   related state law at 33300 Bernard Drive, Kettleman, California (“Property”), which is
 7   leased by Defendant (Dkt. 1);
 8           WHEREAS, Defendant contends that it has remediated one of the two alleged
 9   barriers to access, leaving only one alleged ADA violation at issue: The failure to provide
10   a 36” length of accessible sales counter surface that is free from obstructions (Dkt. 1;
11   ¶25);
12           WHEREAS, Defendant maintains that under the 2010 ADA Standards (“ADAS”)
13   904.4.1 (36 C.F.R. § Pt. 1191, App. D) Exception (the “904.4.1 Exception”)1 a public
14   accommodation is permitted to provide less than 36” of sales counter space for use by
15   customers where the entire counter is at an accessible height;
16           WHEREAS, in Johnson v. Starbucks, Case No. 17-cv-02454-WHA, currently
17   pending in the Northern District of California, the United States Department of Justice
18   (“DOJ”) has accepted the Court’s invitation to file an Amicus Brief regarding the proper
19   interpretation the 904.4.1 Exception. (A copy of the Court’s invitation to file an Amicus
20   Brief in Johnson v. Starbucks and the DOJ’s acceptance of the invitation are attached as
21   Exhibits A and B, respectively.);
22           WHEREAS, an agency’s informal interpretations and amicus arguments regarding
23   its own regulations are entitled to deference. See Auer v. Robbins, 519 U.S. 452, 461
24   (1997) (holding that the DOL’s amicus interpretation of its own regulation was entitled to
25   deference);
26
27   1
      The Exception states: (“Where the provided counter surface is less than 36 inches (915
28
     mm) long, the entire counter surface shall be 36 inches (915 mm) high maximum above
     the finish floor.”)
                                                  2
     JOINT REQUEST AND STIPULATION AND ORDER RE. SETTLEMENT CONFERENCE AND DISCOVERY STAY

         1
 1         WHEREAS, the DOJ’s interpretation of the 904.4.1 Exception is highly relevant to
 2   the Court’s evaluation of Plaintiff’s claims against Defendant, and will impact the
 3   Parties’ assessment of the value of the case, the preparation of their Settlement
 4   Conference Statements, and their positions at the Settlement Conference;
 5         WHEREAS, the DOJ anticipates filing the Amicus Brief by February 11, 2019
 6   (see Exhibit B);
 7         WHEREAS, the Parties’ Settlement Conference Statements are currently due on
 8   February 8, 2019;
 9         WHEREAS, a Settlement Conference in this matter is scheduled for February 14,
10   2019; and
11         WHEREAS, the Parties agree that the chances of a productive Settlement
12   Conference will be significantly improved if the Parties have the opportunity to consider
13   the DOJ’s interpretation of the 904.4.1 Exception in the anticipated Amicus Brief to be
14   filed in Johnson v. Starbucks; and
15         WHEREAS, the Parties agree to stay discovery until the DOJ’s anticipated filing
16   of the Amicus Brief on February 11, 2019 in order to avoid the unnecessary expenditure
17   of time and resources.
18         NOW, THEREFORE, the Parties hereby jointly request and stipulate that:
19         1.     The deadline to submit Settlement Conference Statements be continued to
20   February 19, 2019;
21         2.     The Court continue the Settlement Conference to a date of the Court’s
22   choosing sometime after February 19, 2019; and
23         3.     Discovery is stayed until February 11, 2019 and the deadline to serve
24   currently outstanding discovery responses be tolled until February 11, 2019.
25         IT IS SO STIPULATED.
26         Pursuant to Local Rule 131(e), counsel for Plaintiff has authorized submission of
27   this document on his behalf.
28
                                                 3
     JOINT REQUEST AND STIPULATION AND ORDER RE. SETTLEMENT CONFERENCE AND DISCOVERY STAY

     1
 1
     DATED: January 22, 2019                      SEYFARTH SHAW LLP
 2

 3
                                                  By: /s/ Myra B. Villamor
 4                                                              Myra B. Villamor
                                                             Attorneys for Defendant
 5                                                        STARBUCKS CORPORATION
 6
     DATED: January 22, 2019                      CENTER FOR DISABILITY ACCESS
 7

 8
                                                  By: /s/ Dennis Price
 9                                                                 Dennis Price
                                                              Attorneys for Plaintiff
10                                                               LUIS VILLEGAS
11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                              4
     JOINT REQUEST AND STIPULATION AND ORDER RE. SETTLEMENT CONFERENCE AND DISCOVERY STAY

     1
 1                                            ORDER
 2          Pursuant to the stipulation of the parties (ECF No. 31), and finding good cause, IT
 3   IS ORDERED:
 4          1.    The deadline to submit Settlement Conference Statements is continued to
 5   March 26, 2019.
 6          2.    The Settlement Conference is continued to April 4, 2019, at 1:00 p.m.
 7          3.    The deadline to serve currently outstanding discovery responses is extended
 8   to February 11, 2019.
 9
     IT IS SO ORDERED.
10

11       Dated:   January 24, 2019                    /s/
                                                UNITED STATES MAGISTRATE JUDGE
12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                 5
     JOINT REQUEST AND STIPULATION AND ORDER RE. SETTLEMENT CONFERENCE AND DISCOVERY STAY

     1
